Citation Nr: 0500361	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  02-04 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a back 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 

INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1972, including service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The RO reopened and denied the 
veteran's claim of entitlement to service connection for a 
back disability.  The veteran timely perfected an appeal of 
this determination to the Board.  In October 2003, the Board 
remanded the claim so that the veteran could be afforded a 
Travel Board hearing.  Indeed, in June 2004, the veteran 
presented testimony at a hearing before the undersigned 
Acting Veterans Law Judge. 

In June 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge at a Board hearing in Pittsburgh, 
Pennsylvania.  At the hearing, the veteran submitted 
additional evidence with a waiver of initial consideration by 
the RO.  Thus, the Board will consider the additional 
evidence in conjunction with this appeal.

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The July 1998 rating decision, which continued the prior 
denial of the claim of entitlement to service connection for 
a back disability, is final.

2.  The evidence received since the July 1998 rating decision 
includes evidence that is neither cumulative nor redundant 
and is so significant that it must be considered (with the 
other evidence of record) in order to fairly decide the 
merits of the claim of entitlement to service connection for 
a back disability.


CONCLUSION OF LAW

The evidence received since the RO denied the claim of 
entitlement to service connection for a back disability in 
July 1998 is new and material, and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); §§ 3.104(a), 3.156(a), 
20.302(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The RO initially denied the claim of entitlement to service 
connection for a back disability in an October 1996 rating 
decision.  The RO most recently denied the claim in a July 
1998 rating decision, finding that new and material evidence 
had not been submitted to reopen the previously denied claim.  
The RO noted that there was no evidence of an in-service 
injury to the spine.  The veteran did not appeal the 
determination.  Thus, the July 1998 decision is final.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) 
(2004).  Therefore, new and material evidence is needed to 
reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2004); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

VA must review all of the evidence submitted since the July 
1998 rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

For purposes of determining whether new and material evidence 
has been submitted to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).

The pertinent evidence received since the July 1998 rating 
decision consists of a June 2004 letter from L.E., MD.  Dr. 
L.E. states that, based on the veteran's history of having no 
trauma prior to enlistment, no trauma of a significant nature 
since discharge, and the veteran's description of activities 
in Vietnam, there is little doubt that the arthritic process 
began through the heavy trauma sustained to his spine in 
Vietnam jumping 6 to 8 feet out of helicopters with an 80- to 
100-pound pack.  Dr. L.E. further notes that carrying a pack 
would cause significant pressure on one's neck, thoracic 
area, and lumbar area, and with all that tremendous stress he 
could not see how that would not be a major contributing 
factor to the veteran's current condition.

The Board finds this new evidence, when considered by itself 
or in conjunction with the evidence previously of record, 
relates to unestablished facts necessary to substantiate the 
veteran's claim, specifically whether the veteran's back 
disability is related to his service in Vietnam.  The Board 
also finds that this evidence is neither cumulative nor 
redundant of the evidence of record at the time of the July 
1998 rating decision.  As such, the new evidence presented by 
the veteran raises a reasonable possibility of substantiating 
his claim.

Therefore, in the Board's judgment, the recently received 
evidence warrants a reopening taking into consideration all 
of the evidence, both old and new, and the veteran is 
entitled to have his claim for service connection for a back 
disability readjudicated on the basis of all the evidence of 
record.

The Board finds that the veteran is not prejudiced by its 
consideration of the matter of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for a back disability because the 
outcome of this particular matter represents a favorable 
action by the Board.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back disability is 
reopened, and to this extent the appeal is granted.


REMAND

Having reopened the veteran's claim of entitlement to service 
connection for a back disability, the Board may consider the 
merits of that claim only after ensuring that the veteran has 
received the notice and assistance contemplated by the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  

The veteran contends, in essence, that he injured his back in 
service, as evidenced by in-service treatment for the 
posterior thorax and report of a broken 9th rib, when an 
empty ammunition box was blown into his back by a helicopter.  
He further contends that jumping 6 to 8 feet from helicopters 
wearing an 80- to 100-pound pack aggravated his back, as did 
his service in Germany with the mechanized unit, which 
involved riding in tanks and armored vehicles and being 
bounced around.  

Fulfillment of the statutory duty to assist under the VCAA 
also requires VA to provide a medical examination when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability, 
(2) indicates that the disability or symptoms may be 
associated with the claimant's active duty, and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Since the underlying etiological basis for the veteran's back 
disability in the record on appeal is unclear, the RO should 
schedule the veteran for a VA examination, to include a 
medical opinion as to whether the veteran's current back 
disability is related to service.  

It is noted that the veteran was awarded Social Security 
Administration disability benefits in a June 2000 decision; 
not all of the records which provided the basis for the award 
are on file.  On remand, appropriate action should be taken.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the SSA and 
obtain the supporting medical 
documentation that was utilized in 
rendering the SSA's June 2000 decision.

2.  Ask the veteran to identify all VA and 
non-VA health care providers that have 
treated him for back problems. Obtain 
records from each health care provider the 
veteran identifies, provided related 
records are not already on file.
 
3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature, extent, and etiology of any back 
disability found.  The veteran's claims 
file, to include a copy of this Remand, 
should be made available to and reviewed 
by the examiner.  The examination report 
should reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  

Based on examination findings, medical 
principles, and historical records, 
including service medical records, the 
examiner should specifically state 
whether it is at least as likely as not 
that the veteran's current back 
disability is related to his military 
service, including the verified injury to 
the posterior thorax/broken 9th rib, 
and/or claimed but unverified incidents 
in which he jumped from helicopters 
wearing an 80- to 100-pound pack or being 
bounced around in tanks and armored 
vehicles.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.

4.  After the foregoing, the RO should 
readjudicate the issue of entitlement to 
service connection for a back disability.  
If such determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 that 
summarizes the pertinent evidence and 
reflects the reasons and bases for the 
decision reached.  The veteran and his 
representative should be afforded an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


